Citation Nr: 1228511	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-41 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision, which denied service connection for bilateral hearing loss and tinnitus.  In March 2012, the Board remanded this appeal for further development, which has been completed.  The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that bilateral hearing loss disability is related to service. 

2.  The preponderance of the evidence is against a finding that tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011);

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted in the Introduction, the Board remanded these matters in March 2012.  The Board specifically instructed the RO to send to the Veteran a letter requesting that he provide sufficient information to enable the RO to obtain any additional pertinent evidence not currently of record, include medical records from RJ Hearing from 1994, provide the Veteran with an examination addressing the etiology of the disabilities currently on appeal, and to readjudicate the claims.  Subsequently, in a March 2012 letter, the Appeals Management Center (AMC) requested that the Veteran identity outstanding treatment records, and fill out and submit the enclosed authorization form.  Thereafter, the Veteran indicated that records from RJ Hearing could not be obtained because the records had been expunged.  He was provided an audiological examination in April 2012, and his claims were readjudicated in a June 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2007, prior to the January 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, the Veteran was provided two VA examinations during the appeal, most recently the April 2012 VA examination.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran declined to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has hearing loss and tinnitus as a result of his military service, and has had these problems ever since he was in service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and tinnitus as noted throughout the record.  See e.g. March 2012 VA examination report.  Hickson element (1) is accordingly met for both claims. 

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury. 

A review of the service treatment records, including the examination report at service discharge, does not reveal diagnoses or complaints of hearing loss or tinnitus.  Additionally, in reviewing the service audiological reports, the April 2012 VA examiner noted that the audiogram at service discharge demonstrated excellent hearing sensitivity bilateral without evidence of noise-induced loss.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2011). Accordingly, Hickson element (2) is not met with respect to disease. 

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In an October 2007 statement, the Veteran indicted that, while undergoing infiltration training in 1963 at Fort Ord, California, an explosive charge went off about 4 feet from him.  The Veteran claims that this explosion left him with a temporary loss of hearing, and his ears have been ringing ever since.  Additionally, In a December 2007 statement, a fellow service member who served with the Veteran asserted that they were not given ear plugs at any time during basic training and their ears would ring for a few days after visiting the firing range.  This service member also recalled an incident in training where they were crawling through the mud and under barbed wire and explosions were set off all around them.  As a result, they could not hear a thing for hours after the exercise.  Also, the Veteran's wife indicated that the Veteran asserted that during service an explosive charge was set off within 5 feet of his person and that his hearing has gone downhill since then.  She also indicated that, when he came home from the military, he applied for a job at North America, an aviation facility, and flunked the hearing test.    

The Board notes that the Veteran, his fellow service member, and his wife are competent to give evidence about what they experienced and were told by the Veteran, and acoustic trauma and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Pursuant to the Board's March 2012 remand, the Veteran was afforded an audiological examination in April 2012.  Upon review of the claims folder, and interview and evaluation of the Veteran, the examiner found that the Veteran's military occupational specialty (MOS) was not considered high risk for noise exposure, there was no evidence of acoustic trauma during boot camp, the service treatment records were silent for tinnitus, there was normal hearing sensitivity at service discharge, the first evidence of hearing loss was a report from RJ Hearing in 1994 which was 28 years after service discharge and after 20 years of working as a contractor, and the first complaints of tinnitus were in the past 10 or 15 years.   The examiner concluded that it was less than 50 percent likely that his hearing loss disability or tinnitus could be attributed to service.  

The Board finds the April 2011 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

The Veteran has submitted no competent nexus evidence contrary to the April 2012 opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so. See 38 U.S.C.A. 
§ 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that the Veteran's reported history as to the events in service and his continued hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  First, the Veteran denied having hearing trouble on the Report of Medical History at service discharge.  Furthermore, in 1999, he reported during an audiological evaluation performed as part of a pension claim, that he first noticed hearing trouble 10 to 15 years before, rather than immediately following exposure to various loud noises in service, which would place the onset to well over a decade following separation.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, the record reflects that he denied any symptomatology at separation, and that he previously reported during the course of examination that his symptoms had their onset long after separation.  The Board finds these statements, which were made prior to the filing of a compensation claim, to be far more credible than statements offered by the Veteran after filing such a claim.  Also, emphasis is placed on the multi-year gap between discharge from active duty service (1966) and initial documented evidence of hearing loss in June 1994, 28 years after service separation, and first complaints of tinnitus in 1984, 18 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

There is simply no evidence, other than statements from the Veteran and his wife, to support the assertions that the Veteran had bilateral hearing loss and tinnitus since service.  For the reasons set forth above, however, the Board finds the Veteran's and his wife's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

To the extent that the Veteran himself, his wife, or his representative, contend that a medical relationship exists between his current disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss and tinnitus, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his in-service noise exposure as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the VA examiner provided a detailed rationale in support of his opinion that hearing loss and tinnitus were not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  As such, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are due to any event or injury in service. 

Therefore, Hickson element (3), nexus, has not been satisfied, and the claims fail on this basis. 

In the absence of any persuasive evidence that the Veteran's current hearing loss and tinnitus are etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 



ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


